Citation Nr: 0801765	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-38 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD), and if so, whether 
entitlement to service connection for post traumatic stress 
disorder is warranted.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to September 
1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA).  

By history, it is noted that in May 1987 the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran did not appeal the determination; thus, it 
became final.  In August 2003, it received an informal claim 
to reopen the matter.  Although the RO reopened the claim in 
the August 2004 rating decision and adjudicated it on the 
merits, the Board is required to first consider whether new 
and material evidence had been presented, and then if so, the 
merits of the claim can be considered.  As such, the issue 
before the Board is as listed on the title page.  The Board 
will make an initial determination as to whether evidence is 
"new and material" has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed Cir. 2001).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a May 1987 
rating decision.  The veteran was notified of this decision 
and he failed to perfect an appeal.

2.  Evidence received since the May 1987 rating decision is 
new and relates to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for PTSD.

3.  Competent evidence of a current PTSD diagnosis is not of 
record.

4.  A right knee injury was noted upon enlistment 
examination.

5.  There is no competent evidence to show an increase in the 
severity of the right knee disability during service.

6.  Competent evidence of a low back disability and active 
military service is not of record.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the May 1987 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2007). 

2.  PTSD was not incurred in or aggravated by active military 
service, nor may in-service occurrence be presumed.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  A right knee disability was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

4.  A low back disability was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

New and Material Evidence 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 
Analysis

In the May 1987 initial rating decision, the RO denied the 
claim for entitlement to service connection for PTSD on the 
basis that there was no evidence that the veteran served in 
combat or faced life-threatening situations.  The RO also 
found that the veteran did not state that he sought treatment 
for a psychiatric disorder.  The veteran was notified of the 
decision in May 1987.  He did not appeal; thus, the claim 
became final.

The veteran filed another claim for PTSD in August 2003, 
which the RO treated as a claim to reopen.  VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Board finds the May 2005 statement by the 
veteran to be new and material evidence.  The evidence is new 
because it had not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant.  
This evidence is material because it relates to a fact 
necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD.  

In conclusion, the Board finds that the evidence received 
since the May 1987 rating decision is new and material, and 
the claim of entitlement to service connection for PTSD is 
reopened.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
which held that, in the context of a claim to reopen, VCAA 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.

Although it appears as though the veteran did not receive 
Kent notice, the Board finds that he has not been prejudiced 
in this regard.  As noted above, the claim has been reopened 
and will be adjudicated on the merits.  See also VCAA letter 
dated in September 2003.

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2007).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b)(1); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b). 




II.  Analysis

PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f).

At the outset, the Board notes that there is also no 
indication in his records that the veteran was awarded the 
Purple Heart, Combat Infantry Badge, or similar combat 
citation, which would provide conclusive evidence of an in-
service stressor.  The veteran was asked to submit 
information concerning his military duties and details 
pertaining to any specific stressful events that he 
experienced.  The evidence of record does not show that the 
veteran personally engaged in combat with the enemy.  The DD 
Form 214 shows that the veteran was a sergeant in the Air 
Force.  The veteran asserts that he worked in communications 
and was responsible for keeping track of the number of 
casualties.  His service medical and administrative records 
however do not reflect any complaints or diagnosis of PTSD or 
any other psychiatric disorder.

In addition to the foregoing, and most importantly, the 
veteran does not currently have a diagnosis of PTSD.  
Although the post service medical evidence shows that he 
experienced psychological stress due to his girlfriend's 
diagnosis of terminal colon cancer, the medical evidence is 
negative for a diagnosis of or even treatment for PTSD, to 
include any symptoms associated with PTSD.  The veteran, in a 
statement dated March 2004 indicated that he would be 
submitting more evidence in support of his claim for PTSD.  
However, no information submitted shows that he has a current 
diagnosis of PTSD. 

Where the evidence fails to show a current diagnosis of PTSD, 
service connection for PTSD must be denied.  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Under the circumstances presented in the case, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, and 
therefore the claim for service connection for PTSD must be 
denied.  The benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Right Knee Injury

When the veteran was being recruited and received his service 
medical examination in April 1960, he noted that he had 
"trouble with his right knee since age 18."  He also 
reported fracturing his right patella in 1959 while playing 
football, reporting that he was in a cast for six weeks.  The 
service medical records of October 1966 also note that the 
veteran fell while running and his right knee came out of 
place, he complained of pain when bending his knee.  Upon 
separation examination in September 1970, he reported a 
"trick knee due to an old football injury, [with] occasional 
recurrence."  He also reported that in high school he 
chipped his knee.

Since a pre-existing injury was noted on his entrance into 
service, the injury will be considered to have been 
aggravated by active service, if there is an increase in 
disability while in service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  As stated above, independent medical 
evidence is needed to support a finding that the pre-existing 
disorder increased in severity in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).

There is no evidence that the veteran's right knee condition 
worsened while in service and there is no indication in the 
record that the veteran sought treatment for his right knee 
complaints after service.  In any event, in November 2000, 
the veteran sought treatment at Lovelace Health Systems not 
related to his knee injury, but at that time, the doctor did 
a comprehensive assessment of the veteran and did not note 
deformities or problems with the right knee.  There is also 
no current diagnosis for the right knee. 

"Evidence of a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service."  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Since there is no medical treatment of a 
right knee injury after service in the file, the Board finds 
that Maxson applies and that aggravation cannot be shown.  
Furthermore, the absence of evidence of worsening or pain is 
evidence that weighs against the existence of the alleged 
fact.  See Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. 
Cir. 2002).  The veteran's appellate assertions therefore are 
of little or no probative value.  

In light of the foregoing, the Board finds that the evidence 
preponderates against the veteran's claim of entitlement to 
service connection for residuals of a right knee injury.  The 
claim is denied.

Low Back Disability

The veteran also asserts that his low back disability is 
related to service.  However, the probative and persuasive 
evidence in this regard also weighs against his claim.

The veteran's service medical records show a complaint of and 
treatment for low back pain in April 1964.  The veteran 
reportedly experienced pain after he stretched his body.  
There were no further complaints reported while in service, 
however.  His separation examination, dated September 1970, 
was negative.  The report indicates that his spine and 
musculoskeletal areas were normal.  A diagnosis of a low back 
disability was not made.

Thereafter, the record is void of any complaints of, or 
treatment for, low back pain until many years after service.  
The first post-service treatment records do not appear until 
1994.  While the post-service treatment records reflect low 
back pain, they also provide a reason for the pain.  The 
reports show that the veteran injured himself on the job 
while lifting a heavy bucket.  The reports do not attribute 
the veteran's back disability to service or any event of 
service.  More importantly, at that time, even the veteran 
himself does not assert that the pain related back to service 
when he talked with his doctor.  

Additionally, the Board is aware of the provisions of 38 
C.F.R. §3.303(b), relating to chronicity and continuity of 
symptomatology.  In this case, however, there is a lack of 
evidence of continuity of symptomatology following the 
veteran's discharge from service and the veteran's current 
low back disability.  As previously noted, the first evidence 
of a back injury occurred many years after service.  Evidence 
of a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service."  Maxson, supra.  Additionally, the provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  
Here, such evidence is not present.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006); see also Savage v. Gober, 10 
Vet. App. 488, 495- 98 (1997).  The veteran's private medical 
records indicate that he sought treatment for low back pain 
in 1994 and 1995 due to a job related injury, and medical 
records dated March 1996 show that the veteran dislocated his 
back pulling a heavy bucket at a paint shop.  The medical 
evidence fails to show that his disability began in service, 
manifested to a degree of 10 percent within a year of 
service, or is in any way related to any event of service. 

Therefore, a preponderance of the evidence weighs against the 
veteran's claim and there is no doubt to resolve.  The claim 
for entitlement to service connection for a low back 
disability is denied.



III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in March 1987, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of September 2003 and December 
2003 stated that he would need to give VA enough information 
about the records so that it could obtain them for him.  
Finally, he was told to submit any medical records or 
evidence in his possession that pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability.  The Board finds 
that because a preponderance of the evidence is against the 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and private medical records.  

The Board also acknowledges that VA examinations were not 
conducted in this case.  Nonetheless, it notes that a VA 
medical opinion is not necessary because, as illustrated 
above, the record lacks current diagnoses of PTSD and a right 
knee disability.  Additionally, there is no competent or 
credible evidence establishing that the veteran's low back 
disorder is in any way related to service; rather, the 
evidence establishes that it is related to post-service 
events.  See 38 C.F.R. § 3.159(c)(4); see also McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  Thus, no additional 
action in this regard is needed.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a low back disability 
is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


